Filed pursuant to Rule 433 Registration No. 333-189888 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES F 2.200% SENIOR NOTES, DUE JULY 27, 2018 FINAL TERM SHEET DATED JULY 24, 2013 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 2.200% Senior Notes, due July 27, 2018 Expected Ratings1: Aa3 / AA- / AA (Stable / Stable / Stable) Principal Amount: Issue Price: 100% Trade Date: July 24, 2013 Settlement Date: July 29, 2013 Maturity Date: July 27, 2018 Minimum Denomination: $1,000 and integral multiples of $1,000 Interest Rate: 2.200% Treasury Benchmark: 1.375% UST due June 30, 2018 Treasury Benchmark Price: $100-00.75 Treasury Yield: 1.370% Re-offer Spread to Treasury Benchmark: T + 83 bps Re-Offer Yield: 2.20% Fees: 0.25% Interest Payment Dates: Semi-annually on each January 27 and July 27, beginning January 27, 2014 Payment Convention: Unadjusted following business day convention 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Business Days: New York, Toronto Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78008S7D2/US78008S7D27 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Goldman, Sachs & Co. Co-Managers: ANZ Securities, Inc. Capital One Securities, Inc. Credit Agricole Securities (USA) Inc. HSBC Securities (USA) Inc. ING Financial Markets LLC Lloyds Securities Inc. nabSecurities, LLC Santander Investment Securities Inc. SG Americas Securities, LLC SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC Wells Fargo Securities, LLC Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC toll free at 1-866-375-6829 or Goldman, Sachs & Co. toll free at 1-866-471-2526. Any disclaimer or other notice that may appear below is not applicable to this communication and should be disregarded.Such disclaimer or notice was automatically generated as a result of this communication being sent by Bloomberg or another email system.
